Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitation “a controller that…”, has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “controller” coupled with functional language “that…” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
“a controller” appears to be hardware including a processor and memory (par [0-45] of the specification).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takenaka (US 20160006887) in view of Inoue (US 20180217797).

Regarding claim 1, Takenaka teaches an image forming apparatus comprising: 
a controller that executes a job based on a setting value (fig. 7); 
a storage that stores the setting value of the executed job as setting history information (701 in fig. 7: setting history); and 
a display unit that displays a selection screen for selecting the setting history information stored in the storage (fig. 8: setting history), 
Takenaka does not teach wherein the controller accepts a sharing setting for sharing the selected setting history information with users other than a user executing the job.
Inoue teaches wherein the controller accepts a sharing setting for sharing the selected setting history information with users other than a user executing the job (fig. 5f: 519: register in menu and p0047: to set the custom button as the My button or as the shared button).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Takenaka, and to include wherein the controller accepts a sharing setting for sharing the selected setting history information with users other than a user executing the job, in order for user to reuse the settings.

Regarding claim 8, The structural elements of apparatus claim 1 perform all of the steps of method claim 8. Thus, claim 8 is rejected for the same reasons discussed in the rejection of claim 1.

Regarding claim 2, Takenaka in view of Inoue teaches the image forming apparatus according to claim 1, wherein the display unit discloses the shared setting history information with the other users (Inoue:p0039: a shared button displayed on the home screen even when another user logs in).
The rational applied to the rejection of claim 1 has been incorporated herein.

Regarding claim 4, Takenaka in view of Inoue teaches the image forming apparatus according to claim 1, wherein the controller authenticates use of the shared setting history information by the other users (p0039: a shared button displayed on the home screen even when another user logs in.).
The rational applied to the rejection of claim 1 has been incorporated herein.

Regarding claim 5, Takenaka in view of Inoue teaches the image forming apparatus according to claim 1, wherein when the job using the same setting history information is executed a predetermined number of time or more, the controller inquires whether or not to set the setting history information for sharing (Inoue: fig. 7a: 713: frequently used settings).
The rational applied to the rejection of claim 1 has been incorporated herein.

Regarding claim 7, Takenaka in view of Inoue teaches the image forming apparatus according to claim 1, wherein the storage stores the executed job as job history information (Inoue: fig. 5f).
The rational applied to the rejection of claim 1 has been incorporated herein.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takenaka in view of Inoue as applied to claim 1 above, and further in view of McCarty et al. (US 20210377612).

Regarding claim 3, Takenaka in view of Inoue does not teach the image forming apparatus according to claim 2, wherein the controller accepts selection of the other users to whom the shared setting history information is to be disclosed.
McCarty teaches the image forming apparatus according to claim 2, wherein the controller accepts selection of the other users to whom the shared setting history information is to be disclosed (p0003: the source user's viewing history to select the appropriate portion of a media asset to share with the target user).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Takenaka in view of Inoue, to include wherein the controller accepts selection of the other users to whom the shared setting history information is to be disclosed, in order to share the information to specific user. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takenaka in view of Inoue as applied to claim 1 above, and further in view of Fukuda et al. (US 20170068494).

Regarding claim 6, Takenaka in view of Inoue does not teach the image forming apparatus according to claim 1, wherein the controller searches the setting history information stored in the storage by using a predetermined search condition.
Fukuda teaches the image forming apparatus according to claim 1, wherein the controller searches the setting history information stored in the storage by using a predetermined search condition (p0136: unit 86 performs a search using the history print setting database RD with a combination of the paper settings (job paper, cover, insert …).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Takenaka in view of Inoue, to include wherein the controller searches the setting history information stored in the storage by using a predetermined search condition, in order to present the acquired specific print setting value in the print setting interface as a candidate for the specific print setting value for the specific print setting item suggested by Fukuda (p0012). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN Q ZONG whose telephone number is (571)270-1600. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HELEN ZONG
Primary Examiner
Art Unit 2677



/HELEN ZONG/Primary Examiner, Art Unit 2677